Citation Nr: 0531091	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  00-00 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, her son and her daughter




ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from February 1946 to May 
1946.  He died in June 1998.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied claims of entitlement to service 
connection for the cause of the veteran's death, and 
entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  In a March 2001 
decision, the Board denied the claim for DIC under 
38 U.S.C.A. § 1318, and remanded the claim of entitlement to 
service connection for the cause of the veteran's death to 
the RO for additional development.  The case was before the 
Board again in May 2004 at which time the Board requested 
medical opinion in the case from the Veterans' Health 
Administration (VHA).  The appellant was provided a copy of 
the opinion in June 2004, and the Board remanded the claim to 
the RO in March 2005 for readjudication.

The Board notes that, after denying the claim of entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1318 in March 
2001, the Chairman of the Board imposed a temporary stay on 
processing all appeals involving 38 U.S.C.A. § 1318 effective 
August 23, 2001.  See Chairman's Memorandum 01-01-17 (August 
23, 2001).  The Board's March 2001 decision was not subject 
to the temporary stay, but the RO erroneously advised the 
claimant that the claim had been remanded and remained on 
appeal.  The Board perpetuated the error by listing the issue 
on the title page in its June 2004 remand decision.  This 
claim has been finally decided and has not been vacated or 
withdrawn.  As such, the Board has no jurisdiction to review 
the merits of that issue at this time.

FINDINGS OF FACT

1.  The veteran died on June [redacted], 1998 with the immediate cause 
of his death listed as congestive heart failure due to or as 
a consequence of arteriosclerotic cardiovascular disease, and 
chronic obstructive pulmonary disease identified as another 
significant condition contributing to death but not resulting 
in the underlying death.

2.  At the time of his death, the veteran was service 
connected for organic mood disorder, rated as 100 percent 
disabling effective August 29, 1989; and bilateral Eustachian 
salpingitis with defective hearing, rated as 10 percent 
disabling effective December 19, 1986.

3.  The preponderance of the evidence demonstrates that the 
veteran's congestive heart failure, arteriosclerotic 
cardiovascular disease, and chronic obstructive pulmonary 
disease were not manifest in service, or within one year from 
his separation from service, and the preponderance of the 
evidence demonstrates that the causes of his death are not 
related to event(s) during active service and/or to his 
service connected disabilities.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the causes of the veteran's death 
are related to event(s) in service or as proximately due to 
service connected disability.  She primarily contends that 
the veteran's mitral valve disease and coronary artery 
disease are residuals from his inservice treatment for 
measles.  Alternatively, she argues that the coronary artery 
disease was aggravated by his service connected disability, 
to include stress associated with his organic brain syndrome 
and the medications used to treat his condition.

Historically, the veteran served on active duty from February 
1946 to May 1946.  On April 3, 1946, he was hospitalized due 
to symptoms of rash on the face, fever, malaise, sore throat 
and dry cough.  He developed a billiform macular rash over 
his whole body that had subsided in about 4 days.  He was 
diagnosed with rubella treated with penicillin parenterally.  
Thereafter, he began to complain of poor left ear hearing, 
blurred left eye vision, nervousness, excessive perspiration, 
frequent headaches, tenseness and nightmares of men shooting 
or harming women.  He was hospitalized for a 13-day period 
with physical examination reported as essentially negative 
except for anxiousness, tenseness, tremor of the hands which 
were wet and cold, and moderate retraction of the left drum 
membrane.  He was given diagnoses of anxiety type 
psychoneurosis and bilateral Eustachian salpingitis, and 
recommended for medical discharge due to the severity of his 
symptoms.

An RO rating decision dated June 1946 established service 
connection for anxiety neurosis with an initial 10 percent 
rating, and service connection for bilateral Eustachian 
salpingitis with an initial noncompensable rating.  The RO 
denied a claim of service connection for defective vision.

In November 1946, the veteran was hospitalized at VA due to 
symptoms of bizarre behavior and ideations, delusional 
trends, and auditory hallucinations to the extent that he 
became disturbed, violent and destructive requiring constant 
supervision.  He was diagnosed with dementia praecox, 
catatonic and/or paranoid type.  He was discharged against 
medical advice by his mother in December 1946 at which time 
he was deemed psychotic, incompetent, and completely and 
permanently incapacitated socially and industrially.

A June 1947 letter from Dr. Thomas W. Grice noted that the 
veteran had no recall of his illness nor his VA 
hospitalization.  He described "spells" where he became 
hyperactive, destructive and combative.  His spells were 
preceded by a loud noise sound, excitation, partial loss of 
consciousness and convulsion.  Dr. Brice noted that his 
description seemed to indicate a psychogenic origin.  The 
veteran was enrolled at North Texas Agricultural College as 
an art student reportedly doing well and making the honor 
roll.  He did not mix with the student body, and remained 
more or less to himself.  He was given a diagnosis of 
dementia praecox in fair degree of remission.  He was deemed 
to be getting along in his school work, but he was easily 
upset, unreliable and easily offended.

VA examination in June 1947 indicated diagnoses of dementia 
praecox in remission, mild hypertrophic astigmatism in the 
left eye, and otitis externa in the right ear.  A July 1947 
report from a neuropsychiatrist Arthur J. Schwenkenberg, 
M.D., indicated that results from an electroencephalogram 
(EEG) were entirely negative, and he had concluded that the 
veteran's attacks were not epileptic in nature but due to 
psychogenic factors.

By means of an RO rating decision dated August 1947, the RO 
reduced the disability rating for service connected anxiety 
neurosis to a noncompensable rating.

A December 1948 medical certificate provided a diagnosis of 
chronic, moderate anxiety reaction not requiring 
hospitalization, and a recommendation that the veteran 
continue schooling.  A July 1949 report from Dr. 
Schwenkenberg continued the assessment that the veteran 
manifested an hysteria type psychoneurotic condition that was 
not epileptic in nature.

In pertinent part, the veteran received inpatient treatment 
in 1982 due to chronic congestive heart failure secondary to 
mitral valve disease (infective endocarditis ), idiopathic 
hypotrophic subaortic stenosis (I.H.S.S.), angina pectoris 
and gastrointestinal (GI) disease (duodenitis), including 
bleeding to anemia from congenital malformations and 
depression.  Laboratory studies included an echocardiogram 
(ECHO) showing vegetations of his mitral valve, an 
electrocardiogram  (EKG or ECG) showed left ventricular 
hypertrophy with an old anterior wall myocardial infarction, 
chest x-ray showed cardiomegaly with slightly increased 
prominence of the pulmonary vascularity, a computerized 
tomography (CT) scan showed an area consistent with a small 
peripheral hemorrhagic infarction in the right occipital 
area, and cardiac catheterization showing very large and 
fully functioning coronary arteries.  He was seen in December 
1982 with sudden onset of paroxysmal atrial tachycardia.  A 
March 1983 statement from Dean Peyton, D.O., opined that the 
veteran was totally disabled due to "multiple severe medical 
problems."

A February 1985 VA discharge summary provided diagnoses of 
pneumonia, IHSS, atrial fibrillation, pulmonary edema 
secondary to IHSS and atrial fibrillation, mitral 
regurgitation secondary to atrial fibrillation, upper GI 
bleeding due to presumed arteriovenous malformation, known 
arteriovenous malformations of the GI tract, and anxiety 
neurosis.  It was noted that the veteran was experiencing an 
increasing limitation of his exercise tolerance due to 
substernal pressure-like sensation with shortness of breath 
with exercise.  His past medical history was significant for 
right hemicolectomy, duodenectomy, vagatomy, pyloroplasty, 
resection of carcinoid tumor of ileum, depression, alcoholism 
and tobacco abuse.

The veteran was hospitalized again in March 1985 due to 
symptoms of chest pain with shortness of breath.  On 
admission, he was found to be in rapid atrial fibrillation 
that was thought most likely due to subtherapeutic 
Procainamide levels.  He also underwent consultation for a 
depressive disorder with anxiety treated with Xanax.  He was 
not found to be suicidal, psychotic or significantly 
depressed on mental status examination.  His speech was 
confluent with good memory and normal motor activity.  His 
insight and judgment were fair.

A May 1985 VA clinic record included the veteran's report of 
sleep difficulties, nervousness, tenseness, irritability, 
depression, poor appetite, no desire to socialize and memory 
difficulties.  He was spending a lot of time in his studio, 
but his work was not coming out satisfactorily.  He smoked 
one pack of cigarettes per day, and denied alcohol or drug 
abuse.  He indicated drinking heavily until approximately 
1974.  In August 1985, he reported that his anxiety was being 
controlled by taking Xanax.  In November 1985, he indicated 
that his medication was helping him "tremendously" although 
he was having some weird dreams.  In February 1986, he was 
prescribed Trazodone for nighttime sedation to help with his 
sleep difficulties.  His assessment noted compulsiveness and 
becoming tearful often with persistent sleep difficulty.

VA examination in July 1986 included a history that the 
veteran was a well known American painter who had published 
his works quite frequently in magazines.  He had lost his 
ability to paint over the last five years and no longer sold 
his work.  He described blackout spells, gross deterioration 
of his vision, suicidal thoughts and being "deeply 
depressed."  It was noted that he had a history of heavy 
drinking, but had stopped drinking seven years previous and 
considered himself a recovered alcoholic.  His mental status 
examination was significant for mild hand tremor, expression 
in a slower rate than average, more or less acceptable 
calculations with an inability to perform serial sevens, and 
an inability to produce a sustained attention and mental 
effort.  He was deemed completely disabled from performing 
any integrative work with artistic performance required.  He 
was given diagnostic impressions of chronic organic brain 
syndrome characterized by general intellectual deterioration, 
probable history of stroke and chronic long-term alcohol use 
resulting in the organic brain syndrome, and chronic long-
term mild anxiety and depression.  The examiners also offered 
the following commentary:

Only the psychiatric diagnostic categories were 
pointed out, the veteran also carries several 
physical condition.  Adding all his problems 
together we indeed see a grossly incapacitated man 
for higher mental activity and also for any 
physical activity.  We noticed as he walked into 
our office from the waiting room he had a very 
guarded slow gait and somewhat broadly based, 
protecting himself from falling or losing his 
balance.  The bilateral Eustachian salpingitis 
which is well pointed out in his records may be 
responsible for this.  In spite of his 
intellectual deterioration we still think that 
this veteran would be able to handle small 
government funds so therefore, we declare him 
competent.

An RO rating decision dated July 1986 increased the 
disability rating for service connected chronic anxiety and 
depression (formerly rated catatonic type dementia) from a 
noncompensable to a 10 percent evaluation.

VA examination in May 1987 resulted in diagnostic impressions 
of chronic organic brain syndrome of which the most 
characteristic point was of generalized intellectual 
deterioration, probably a history of stroke that was probably 
the basis for the organic brain syndrome, chronic and long-
term alcohol use probably also contributing to organic brain 
syndrome, mild chronic anxiety and depressive symptoms, and 
rule out seizure disorder.  The examiners also offered the 
following commentary:

We concentrated here of course on the psychiatric 
aspects of the veteran's examination.  However, 
he has numerous physical problems for which of 
course the appropriate specialties should be 
consulted.  We see him as a grossly incapacitated 
man for higher mental activity and also for 
physical activities.  We may point out again that 
as we watched him walking into the office, he had 
a somewhat broadly based gait protecting himself 
from falling or losing his balance.  We should 
have mentioned the history of bilateral 
Eustachian salpingitis which we forgot to mention 
in the previous paragraphs when he listed his 
physical difficulties.  We still think that in 
spite of all these difficulties, the veteran may 
be competent to manage small affairs of his own 
and manage small government funds.

In a statement dated April 1987, Darryl Nix, D.O., who 
represented himself as a family practitioner, provided the 
following opinion:

"It is my professional opinion that [the 
veteran's] n[er]vous condition has caused problems 
in his gastrointestinal tract, specifically in his 
stomach and large intestine.  His heart condition 
is probably independent of his nervous condition, 
but there is no absolute certainty that the heart 
problem is totally independent of his nervous 
condition.  Also the medicines he is taking can 
interfere with his ability to achieve erections."

VA examination in May 1987 provided diagnoses of obstructive 
cardiomyopathy with mitral valve insufficiency documented by 
recent Doppler electrocardiogram, heart presently 
compensated, history of syncopal episodes, cardiac status 
moderately compromised, and fair prognosis; and postoperative 
status right hemilectomy for polyps, duodenectomy, vagotomy 
and pyloroplasty and resection of carcinoid tumor of ileum 
with chronic symptoms of heartburn.  The VA examiner also 
provided the following opinion:

"This veteran is being followed in both the 
Cardiology Clinic and the Gastroenterology Clinic 
of the Dallas VA Hospital for these various 
problems.  It would be the opinion of this 
examiner that his heart disease and gastro-
intestinal problems are the result of organic 
conditions and are not the result of the service 
connected condition stated as chronic anxiety 
reaction."

An RO rating decision dated July 1987 denied claims of 
entitlement to service connection for heart disease and a 
chronic gastrointestinal condition on both a direct basis and 
as secondary to service connected nervous condition.  An RO 
rating decision dated December 1987 increased the disability 
rating for bilateral Eustachian salpingitis with defective 
hearing from a noncompensable to a 10 percent evaluation.

Subsequently, VA clinic records included inpatient admissions 
due to IHSS with atrial fibrillation in February and March 
1988.  His symptoms included symptomatic weakness/marked 
fatigue and loss of balance (LOB).  A cardiac consultation 
recommended anticoagulation therapy, but the veteran refused.

In May 1998, the RO received an undated letter sent to 
Senator Lloyd Bentson, signed by Michael P. Logan, Ph.D., who 
identified himself as a physiologist, and Ann Houston Luke, 
Ph.D, who identified herself as a psychologist, that provided 
the following opinion:

      I am writing to you on behalf of [the 
veteran].  [The veteran] requested an evaluation 
and assistance in obtaining VA benefits.  He 
states that he has been disabled since he had an 
illness in 1946 while he was in the Coast Guard.  
At that time he reports having a high fever 
lasting for nearly one month.  Subsequently he had 
problems with emotional lability, seizure 
activity, and memory.  I will review the copies of 
records that [the veteran] obtained with your 
assistance.

      Although it is impossible to establish with 
causality with absolute certainty because of the 
changes in our understanding of the conditions, 
and the passage of time, I think there is strong 
probable cause to state that [the veteran's] 
disability was caused by the illness he contracted 
while in the service.  I think that the record 
will support that there is at least a 70% 
probability that the mental and emotional problems 
were caused by illness in 1946.  Records from 1946 
document that [the veteran] was diagnosed as 
having a case of measles which required treatment 
at the San Francisco Marine Hospital.  Most of 
these records are illegible, but they document 
that he had fears and nightmares dating from that 
illness.  The same records document that he was 
treated for encephalitis.

		In 1947 he was hospitalized at a VA hospital 
for violent aggressive behavior and hallucinations 
which was diagnosed as an unspecified psychosis.  
In 1949, Dr. Schwenkenberg submitted a report 
containing an opinion, but no objective findings.  
Over the years the diagnosis was changed 
episodically to anxiety neurosis, and then to 
dementia praecox, paranoid type.  In 1982 [the 
veteran] was reported to have had a stroke 
secondary to mitral valve disease.  At that time 
he was diagnosed as being depressed.  Alcohol 
abuse was also diagnosed and treated.  He reports 
that he does not currently drink alcohol.  A 
psychiatric evaluation conducted at the VAMC 
Dallas diagnosed an organic brain syndrome, and 
presented good documentation for that condition.

		You should also be aware that [the veteran] 
returned to college and obtained a graduate 
degree.  He reports that he is unable to continue 
because of a worsening of his symptoms.  We do not 
think that a current assessment would provide any 
valid information about his condition at the time 
of his discharge from the service because of the 
intervening events documented in the medical 
records.  I do think that his record should be 
reviewed in the context of our current knowledge 
about viral diseases such as measles, and about 
their complications.

		We now know that a small percentage (0.01% 
from Cecil - Textbook of Medicine) of those who 
are infected with measles develop encephalopathies 
which may be associated with high fevers and 
possible permanent brain damage.  Another source, 
Harrison's Principles of Internal Medicine, 
reports that 50% or more of those contracting 
postviral encephalitis have permanent damage.  
Cardiac damage has also been traceable to measles 
infection complications.  [The veteran's] records 
would indicate that this is the probable mechanism 
of his thought and affective disorder.

		The Diagnostic and Statistical Manual for 
Mental Disorders states that viruses can cause 
organic affective disorders.  Other organic brain 
syndromes have associated anxiety, irritability, 
panic attacks, delusions and hallucinations.  
These conditions may be progressive at highly 
variable rates (DSMIII) and can be mixed or 
atypical types with features of several disorders.

		[The veteran's] claim is strongly supported 
by government records documenting the original 
illness and the subsequent mental impairment.  The 
condition was clearly progressive or aggravated by 
the trauma of his subsequent stroke, but the 
primary cause of disability was the damage caused 
by the original infection.  This explanation 
incorporates all of the available data, and is 
completely consistent with his records and current 
medical knowledge.  No other mechanism would 
explain as many aspects of this complex history.

		In summary, we are in essential agreement 
with the psychiatric report dated May 28, 1987.  
That report noted the original illness and the 
multiple complications, and it went on to document 
an organic brain syndrome which may well have 
variable features, and which can account for [the 
veteran's] mental and emotional history.  We do 
believe that this should have been considered in 
the diagnostic impressions as a probable cause for 
the organic brain syndrome.  Since current medical 
literature documents that today up to 20% of those 
with of those with post measles encephalitis die, 
and better than an additional 50% have permanent 
brain damage, we have over a 70% probability that 
the current condition is due to that original 
illness.  We have an additional, smaller 
probability that the mitral valve damage which 
lead to the subsequent stroke was also due to the 
original infection.  Finally, there is a very high 
probability that the alcohol use was an attempt at 
self medication for the mental and emotional 
problems, and therefore also due to the original 
illness.  When we add these probabilities to the 
10% disability that he has for the hearing loss, a 
finding of complete disability we be strongly 
supported.

The veteran underwent VA audiology examination in May 1988, 
but the examiner commented that the veteran failed to 
cooperate sufficiently to obtain an accurate audiometric 
evaluation.  Hearing was described as within normal limits 
(WNL).  An RO rating decision dated June 1988 denied an 
increased rating for defective hearing. 

Thereafter, VA clinic records include a June 1988 mental 
health consultation noting the veteran's report of 
depression, sleep impairment and memory problems had somewhat 
improved.

On August 17, 1988, the veteran filed a claim for service 
connection for organic brain syndrome.  An RO rating decision 
dated August 1988 denied the claim for service connection for 
organic brain syndrome, and provided the veteran notice of 
this decision by letter dated September 2, 1988.  The veteran 
submitted an NOD in October 1988.

Thereafter, VA clinic records include an October 1988 
cardiology consultation noting that better control was needed 
for the veteran's atrial fibrillations.  

On August 29, 1989, the veteran underwent VA hospitalization 
for observation and evaluation to determine the nature and 
etiology of his psychiatric and neurologic disorders.  He was 
given the following discharge diagnoses:

Axis I.		1.  Organic mood disorder, 
depressed
2.  History of chronic anxiety and 
depression.
Axis II		No diagnosis made.
AXIS III	1.  History of measles encephalitis with 
sequelae of left impaired hearing and 
vision.
2.  History of psychogenic seizure 
disorder.
3.  History of alcohol abuse.
4.  History of Eustachian salpingitis 
bilaterally.
5.  Atrial fibrillation.
6.  History of idiopathic hypertrophic 
subaortic stenosis.
7.  History of subacute bacterial 
endocarditis with septic embolus and 
ensuing cerebrovascular accident.
8.  History of peptic ulcer disease, 
status post duodenectomy, pyloroplasty, 
vagatomy, and resection of carcinoid 
from the ileum.
9.  History of arteriovenous 
malformation and polyps of the large 
colon, status post hemicolectomy.
10.  Allergy to Penicillin.
11.  History of impotence.
AXIS IV	Three
AXIS V	Fifty, thirty-one

In October 1989, the veteran advised the RO of a 
hospitalization for service connected nervous condition for 
which he was appealing an increase, and requested a temporary 
total evaluation for his convalescence.

By means of an RO rating decision dated March 1990, the RO 
granted service connection for organic brain syndrome, and 
provided a 50% rating effective October 1, 1989.  The veteran 
had a combined rating of 60%, and was advised of this 
decision by letter dated March 30, 1990.

A March 1990 letter from Gilbert Ritchey, M.Ed., indicated 
that the veteran had a severe to profound sensorineural 
hearing loss, bilaterally, and that his hearing aid was 
insufficient to compensate for the severity of his hearing 
loss.  It was noted that the hearing loss was interfering 
with the veteran's communication abilities and social 
relationships.

On April 27, 1990, the veteran filed a claim appealing his 
denial of an increased rating for his hearing loss.  He also 
argued that the medical evidence indicated that he had a 
complete permanent social and industrial incapacity due to 
service connected organic mood disorder, and he filed an 
application for entitlement to a total disability rating 
based upon individual unemployability due to service 
connected disability. 

VA examination in July 1990 provided a diagnosis of chronic 
severe organic mood disorder with probable episodes of 
decompensation, and a strong depressive overlay.  The 
examiner opined that the veteran manifested a rather marked 
incapacity, but that it was impossible to differentiate 
between his earlier anxiety and his physical problems.  In 
any event, he was deemed unemployable.

An RO rating decision dated November 1990 granted a 100 
percent schedular rating for organic mood disorder effective 
August 29, 1989.  

The veteran died on June [redacted], 1998 with the immediate cause of 
his death listed as congestive heart failure due to or as a 
consequence of arteriosclerotic cardiovascular disease.  
Another significant condition contributing to death but not 
resulting in the underlying death was listed as chronic 
obstructive pulmonary disease.

In March 2000, the appellant attended an RO hearing with her 
son and daughter.  The appellant argued that the veteran's 
medications taken to treat his service connected psychiatric 
disorder may have aggravated his heart condition.  They all 
argued that he had been permanently disabled for more than 10 
years prior to his death.  

At the time of hearing, the appellant submitted additional 
evidence in support of her claim.  A March 1989 statement 
from Dr. Nix read as follows:

"It is my opinion that to submit [the veteran] to 
the stress and trauma of a legal deposition would 
be Detrimental to his health.

[The veteran] is currently being treated at the 
V.A. hospital Dallas, Texas for Epileptic 
seizures, a heart condition (I.H.S.S.) as well as 
receiving a disability for anxiety neurosis All 
of which can be aggravated by stress."

An April 1989 letter from a VA cardiologist noted the 
veteran's treatment for IHSS, chronic atrial fibrillation, 
and mood disorder.  His cardiac condition was manifested by 
poor exercise tolerance and easy fatigue.  He had been in 
stable condition and capable of engaging in low level 
activity.

An medical statement by Michael P. Logan, dated April 1989, 
provided the following opinion:

I have evaluated [the veteran], and his medical 
records.  He currently demonstrates the following: 
decreased short term memory; anxiety; emotional 
lability and decreased motor skills.  These 
findings are at moderate to severe levels.  He 
responds to stress, novel situations, and 
interaction with unfamiliar people with increased 
severity of these findings.  The memory an 
psychomotor problems would prevent him from 
painting at his previous level of professional and 
artistic competence.  These findings; his 
emotional lability and his anxiety would preclude 
virtually all work.  These findings have persisted 
despite treatment with therapy and medication.  
They are consistent with an organic brain syndrome 
and/or a Seizure disorder dating back to his 1946 
hospitalization for a high fever while in the 
service.  I would not expect any improvement.

In summary, [the veteran] is completely disabled, 
and has been disabled for many years.  I strongly 
recommend retirement with an appropriate pension 
reflecting the severity of his disability.

Dr. Logan presented a similar letter dated May 3, 1989.

In May 2004, the Board received a VHA opinion from a 
physician Board Certified  in Cardiovascular disease, based 
upon review of the claims folder, that reads as follows:

Brief Review of Clinical History:

This veteran, born in February of 1928, served in 
the Coast Guard for approximately 4 months 
between February and May of 1946.  At that time 
he was reportedly diagnosed with a febrile 
illness ultimately attributed to measles 
encephalitis.  This was subsequently followed by 
several clinical presentations with behavioral 
health disorders that included paranoid and 
belligerent behavior, depression, anxiety, 
alcohol dependence and ultimately a diagnosis of 
an organic brain syndrome.  In 1982 he suffered 
what appeared to be an embolic stroke in 
association with bacterial endocarditis.  He 
underwent heart catheterization at that time, 
demonstrating a hypertrophic obstructive 
cardiomyopathy with mitral valve regurgitation 
and with normal coronary arteries.  In 1985 he 
developed atrial fibrillation which remained a 
chronic problem for him with subsequent 
recurrences.  In addition, intermittent 
decompensation of congestive severe peripheral 
vascular disease and chronic obstructive 
pulmonary disease associated with longstanding 
tobacco (cigarette) use, as well as chronic 
alcohol use, hypertension, and obesity.

In August of 1989 he was awarded a 100% service-
connected disability for an organic mood 
disorder, with a 10% disability for hearing loss.  
He expired in June of 1998, with the death 
certificate listing Congestive Heart Failure due 
to Arteriosclerotic Cardiovascular Disease as the 
primary cause of death. Chronic Obstructive 
Pulmonary Disease was listed as contributing.

Explanation of Cardiovascular Conditions:

This brief discussion is written for the non-
medical reader.

An embolic stroke involves obstruction of an 
artery in the brain caused by material traveling 
to that artery from the heart.  In this case, it 
was presumed to have originated with infected 
material (a so-called vegetation) on the mitral 
valve which broke loose, as may commonly happen 
in endocarditis.

Bacterial endocarditis is an infection of the 
inside of the heart, usually involving a valve, 
and in this case involving alpha Strep growing on 
the mitral valve.  Of note, a predisposition to 
this infection may be caused by a structurally or 
functionally abnormal valve, as this patient 
likely had in association with his hypertrophic 
cardiomyopathy.

Hypertrophic obstructive cardiomyopathy, which is 
referred to as IHSS or idiopathic hypertrophic 
subaortic stenosis in the early 1980's, involves 
an abnormal thickening of the heart muscle with 
resultant partial & dynamic obstruction to 
outflow of blood from the heart's main pumping 
chamber, the left ventricle.  Mitral 
regurgitation or backwards leaking from the 
mitral valve on the left side of the heart, is a 
component of the condition.  This cardiomyopathy 
is a genetic disorder, often familial with 
autosomal dominant transmission.

Opinion Regarding Service Connection:

The patient's illness during active duty, for 
which he ultimately received service-connected 
benefits, was the measles encephalitis.  The 
measles virus does not cause hypertrophic 
obstructive cardiomyopathy, nor its associated 
features including mitral valve regurgitation and 
atrial fibrillation.  There is no evidence that 
the virus contributed to the congestive heart 
failure, arteriosclerotic heart disease or 
chronic obstructive pulmonary disease that are 
listed as his causes of death.

The chance measles caused any heart disease in 
this case is remote.  Viruses are known to cause 
myocarditis (inflammation of the heart muscle 
that may result in weakening of the muscle and 
dilation of the heart), but measles is not one of 
the typically associated viruses.  In fact, 
myocarditis from measles virus is so rare as to 
be a reportable condition (1).  There is no 
evidence that this veteran ever had myocarditis, 
there was no evidence of a dilated cardiomyopathy 
(the type of enlarged weakened heart condition 
that might follow a previous episode of 
myocarditis) at his cardiac catheterization in 
1982, and myocarditis does not cause a 
hypertrophic obstructive cardiomyopathy.

The measles virus might be a very rare cause of 
coronary arteritis (inflammation of the coronary 
arteries, which can result in subsequent coronary 
artery disease that behaves similar to 
atherosclerotic disease), but, again, this is so 
rare as to be reportable (2).  Importantly, this 
veteran's coronary arteries were reported as 
appearing normal at his cardiac catheterization 
in 1982.  As far as the relationship with mitral 
valve regurgitation, I could find no correlation 
with measles virus on review of my own references 
and a Medline search.  Mitral valve regurgitation 
certainly can complicate myocarditis or coronary 
arteritis but there is no evidence that the 
patient had either condition.  As previously 
noted, mitral valve regurgitation is commonly a 
component of the hypertrophic obstructive 
cardiomyopathy that this veteran was known to 
have had and it may be exacerbated by 
endocarditis.

I reviewed the undated letter from Michael P. 
Logan, Ph.D. (Physiologist) and Ann Houston Luke, 
Ph.D (Psychologist) to [S]enator Bentsen.  On the 
back of this letter is a hand stamp with the date 
May 2, 1988, presumably the date it was received 
by the VA.  The letter stated "Cardiac damage has 
also been traceable to measles infection 
complications," though they provided no 
references to support that statement or claims to 
special expertise in this area.  The letter also 
stated that "We have an additional, smaller 
probability that the mitral valve damage which 
lead to the subsequent stroke was also due to the 
original infection."  Again, they provided no 
explanation as to how they arrived at that 
conclusion, or what special qualifications or 
experience would allow them to draw such a 
conclusion.  At this time I cannot support those 
suggestions that this veteran's heart disease may 
have resulted from the measles virus.

As far as the question of whether medications to 
treat his organic mood disorder caused or 
aggravated his heart disease, I do not believe 
so.  I have reviewed his pharmacy profiles from 
the Dallas VA and the only behavioral health 
medication present was Trazodone, a tricyclic 
antidepressant.  This class of medications does 
not cause or contribute to a hypertrophic 
cardiomyopathy or congestive heart failure.  
Trazodone may rarely cause a life-threatening 
cardiac rhythm disorder (Torsades de pointes) and 
the risk for such is increased in patients with 
congestive heart failure.  However, this rhythm 
disorder is usually presaged by prolongation of 
the QT interval on electrocardiograms, which 
apparently was not present in this case.  
Furthermore, he had been on this medication since 
at least February of 1996 (I do not have 
medications prior to that) without any evidence 
of intolerance.  It should be noted that in 1998 
trazodone remained one of the better medications 
for treating patients with depression and 
anxiety, particularly those needing a partially 
sedating agent to help with agitation & 
difficulty sleeping.  And there is no question 
that depression must be treated in patients with 
congestive heart failure.  Depression in patients 
with heart failure has been associated with more 
frequent hospital admissions, a decline in 
activities of daily living, worse New York Heart 
Association functional class, and a higher 
mortality rate.  (3,4,5 & 6).

SUMMARY

In summary, this veteran was a 70 year old man 
with a known hypertrophic obstructive 
cardiomyopathy, mitral valve regurgitation, 
atrial fibrillation, chronic obstructive lung 
disease, obesity, hypertension, and long-term 
cigarette and alcohol use, whose death in June of 
1998 was attributed to congestive heart failure.  
My impression is that it is unlikely that measles 
encephalitis suffered in 1946 contributed to his 
death.

REFERENCES:

(1)	Frustaci, et al.  Fatal measles myocarditis.  
Cardiologia.  1990 Apr;35 (4):347-9.
(2)	Takano, et al.  Measles associated with 
coronary arteritis.  Virchows Arch A Pathol 
Anat Histiopathol.  1990;416(3):271-6.
(3)	Vaccarino, et al.  Depressive symptoms and 
risk of functional decline and death in 
patients with heart failure.  J Am Coll Cardiol 
2001;38:199-205.
(4)	Murber, et al.  Social relationships and 
mortality in patients with congestive heart 
failure.  J. Psychosom Res 2001;5:512-7.
(5)	Majani, et al.  Relationship between 
psychological profile and cardiological 
variables in chronic heart failure: the role of 
patient subjectivity.  Eur Heart J 
1999;20:1579-86.
(6)	Jiang, et al.  Relationship of depression to 
increased risk of mortality in 
rehospitalization in patients with congestive 
heart failure.  Arch Intern Med 2001;161:1849-
56.

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  The VA regulation implementing 
the cause of death statute, 38 C.F.R. § 3.312, reads as 
follows:

 (a) General.  The death of a veteran will be 
considered as having been due to a service-
connected disability when the evidence 
establishes that such disability was either 
the principal or a contributory cause of 
death.  The issue involved will be determined 
by exercise of sound judgment, without 
recourse to speculation, after a careful 
analysis has been made of all the facts and 
circumstances surrounding the death of the 
veteran, including, particularly, autopsy 
reports.

 (b) Principal cause of death.  The service-
connected disability will be considered as the 
principal (primary) cause of death when such 
disability, singly or jointly with some other 
condition, was the immediate or underlying 
cause of death or was etiologically related 
thereto.

 (c) Contributory cause of death.  (1) 
Contributory cause of death is inherently one 
not related to the principal cause.  In 
determining whether the service-connected 
disability contributed to death, it must be 
shown that it contributed substantially or 
materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death.  It is not sufficient to 
show that it casually shared in producing 
death, but rather it must be shown that there 
was a causal connection.

(2) Generally, minor service-connected 
disabilities, particularly those of a static 
nature or not materially affecting a vital 
organ, would not be held to have contributed 
to death primarily due to unrelated 
disability.  In the same category there would 
be included service-connected disease or 
injuries of any evaluation (even though 100 
percent disabling) but of a quiescent or 
static nature involving muscular or skeletal 
functions and not materially affecting other 
vital body functions.

(3) Service-connected diseases or injuries 
involving active processes affecting vital 
organs should receive careful consideration as 
a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of 
whether there were debilitating effects and 
general impairment of health to an extent that 
would render the person materially less 
capable of resisting the effects of other 
disease or injury primarily causing death.  
Where the service-connected condition affects 
vital organs as distinguished from muscular or 
skeletal functions and is evaluated as 100 
percent disabling, debilitation may be 
assumed.

(4) There are primary causes of death which by 
their very nature are so overwhelming that 
eventual death can be anticipated irrespective 
of coexisting conditions, but, even in such 
cases, there is for consideration whether 
there may be a reasonable basis for holding 
that a service-connected condition was of such 
severity as to have a material influence in 
accelerating death.  In this situation, 
however, it would not be reasonable to hold 
that a service-connected condition accelerated 
death unless such condition affected a vital 
organ and was of itself a progressive or 
debilitating nature.

Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service, or if preexisting 
such service, was aggravated therein.  38 C.F.R. § 3.303(a) 
(2005).  See 38 U.S.C.A. § 1110 (West 2002).  Certain chronic 
diseases, such as arteriosclerosis, which manifest to a 
degree of 10 percent or more within one year from separation 
from active service may be service connected even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307(a), 3.309(a) (2005).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims for compensation benefits, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2005).

The record establishes that the veteran died on June [redacted], 1998.  
His death certificate identifies the immediate cause of his 
death as congestive heart failure due to or as a consequence 
of arteriosclerotic cardiovascular disease, and chronic 
obstructive pulmonary disease identified as another 
significant conditions contributing to death but not 
resulting in the underlying death.  At the time of his death, 
the veteran was service connected for organic mood disorder, 
rated as 100 percent disabling effective August 29, 1989; and 
bilateral Eustachian salpingitis with defective hearing , 
rated as 10 percent disabling effective December 19, 1986.

The appellant raises two theories in her claim for service 
connection for the cause of the veteran's death.  First, she 
argues that the veteran's cardiovascular disease and 
abnormalities, identified as a causative factor in his death, 
were sequelae from his inservice treatment for measles.  The 
evidence does reflect that the veteran was hospitalized for 
treatment of rubella in service, and that his residuals 
include organic brain syndrome.  During his lifetime, the 
veteran obtained a medical statement written by a 
physiologist and psychiatrist noting that accepted medical 
principles found that cardiac damage was traceable to measles 
infection complications, and opined that a probability 
existed that the veteran's mitral valve disease was 
attributable to his measles infection.  The level of 
probability was not specifically stated other than it was 
smaller than 70%.

In May 2004, a VHA cardiologist reviewed the claims folder, 
to include the opinion set forth by the physiologist and 
psychiatrist.  The VHA cardiologist concluded that the 
measles virus did not cause or contribute to hypertrophic 
obstructive cardiomyopathy, mitral valve regurgitation, 
atrial fibrillation, congestive heart failure, 
arteriosclerotic heart disease and/or chronic obstructive 
pulmonary disease.  In so concluding, the cardiologist 
referred to several medical treatises for the propositions 
that the chances of the measles virus causing myocarditis 
were remote, and that the veteran never manifested such 
condition.  The measles also could be a very rare cause of 
coronary arteritis, but his cardiac catheterization in 1982 
showed normal arteries.  The cardiologist could find no 
literature supporting a causal relationship between the 
measles virus and mitral regurgitation.  The cardiologist 
also noted that the physiologist and psychiatrist did not 
refer to any specific reference to support their conclusion 
that cardiac damage was traceable to measles infection 
complications nor did they appear to have any specialized 
knowledge in the field of cardiology.

There is no dispute that the record is completely devoid of 
medical or lay evidence that the veteran was diagnosed and/or 
manifested arteriosclerosis, any other cardiac disease and or 
chronic obstructive pulmonary disease in service or within 
the one year presumptive period following his discharge from 
service.  Upon review of the record, the Board places the 
greatest probative weight upon the May 2004 opinion from the 
VHA cardiologist concluding that the veteran's inservice 
treatment for measles did not cause or contribute to his 
cardiovascular disease, and thus, the cause of his death.  In 
this respect, the cardiologist had complete review of the 
claims folder, provided a firm conclusion, and supported that 
conclusion with reference to the facts of the case and 
accepted medical principles as written in medical treatises.  
On the other hand, the opinion by the physiologist and 
psychiatrist is not based upon review of the entire record, 
places a vague level of probability that mitral valve disease 
was related to measles complications, and does not refer to 
any specific studies to support their conclusion.  The Board 
also finds, based upon the facts of this case, that an 
opinion voiced by a Board-certified cardiologist is entitled 
to more probative weight than opinions voiced by a 
physiologist and psychiatrist in a matter outside their field 
of expertise.

The next theory of causation of death involves the 
appellant's lay allegation that the veteran's medication use 
for treating his service connected organic brain syndrome 
and/or the stress associated with organic brain syndrome 
aggravated his cardiovascular condition.  The appellant's 
personal opinion in this case cannot be accepted as competent 
evidence supportive of the claim as she is not shown to 
possess the training and expertise to speak to issues of 
medical diagnosis and etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Barfield v. Brown, 5 Vet. 
App. 8 (1993) (a lay person is not competent to opine as to 
medical cause of death).  Furthermore, her recollections of 
what doctors may have told her are "simply too attenuated 
and inherently unreliable to hold any probative value."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  There is no 
competent evidence contained in the claims folder to support 
this theory of causation.  Rather, there is a March 1989 
opinion from Dr. Nix indicating that the veteran should not 
be subject to the stress and trauma of deposition due to his 
treatment for seizures, a heart condition and anxiety 
neurosis that could be aggravated by stress.  In May 1987, a 
VA examiner concluded that the veteran's heart disease was 
the result of organic conditions and not the result of 
service connected anxiety reaction.  Furthermore, the May 
2004 VHA opinion concluded that there did not appear to be 
such a causal or aggravation relationship between the 
veteran's prescriptive use of medications and his heart 
disease.

Based upon the above, the Board finds that the preponderance 
of the evidence demonstrates that the veteran's congestive 
heart failure, arteriosclerotic cardiovascular disease, and 
chronic obstructive pulmonary disease were not manifest in 
service, or within one year from his separation from service, 
and the preponderance of the evidence demonstrates that the 
causes of his death are not causally related to event(s) 
during active service and/or to his service connected 
disabilities.  There is no evidence, or argument, suggesting 
that the veteran's mitral valve disease, coronary artery 
disease and/or COPD were first manifest in service and/or 
within the one-year presumptive period following his 
discharge from service.  See 38 C.F.R. §§ 3.307(a), 3,309(a) 
(2005).  There is also no competent evidence of record that 
the veteran's service connected disability of organic mood 
disorder and/or bilateral Eustachian tube salpingitis was so 
debilitating as to render him person materially less capable 
of resisting the effects of his non-service connected causes 
of death.  See 38 C.F.R. § 3.312 (2005).  The benefit of the 
doubt rule is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002).  See Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001) (benefit of the doubt rule does not apply 
when preponderance of the evidence is against a claim).  The 
claim for service connection for the cause of the veteran's 
death, therefore, is denied.

In so holding, the Board notes that the appellant filed her 
October 1998.  On November 9, 2000, the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law redefined VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that an RO letter dated June 7, 
2001, as well as the rating decision on appeal, the statement 
of the case (SOC) and supplemental statements of the (SSOC), 
told her what was necessary to substantiate her claim.  In 
fact, the rating decision on appeal, the SOC and the multiple 
SSOC's provided her with specific information as to why her 
claim was being denied, and of the evidence that was lacking.  
In June 2004, the Board provided her an expert opinion 
speaking to the dispositive issue in the case, and provided 
her an additional opportunity to present evidence and/or 
argument in support of her claim.  

The June 7, 2001 letter satisfied the elements of (2) and (3) 
by notifying the appellant of her and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help her get such things as medical records, or records 
from other Federal agencies, but that she was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the appellant evidence 
and/or information in her possession deemed necessary to 
substantiate her claim, and she was instructed to send the 
evidence that she had and/or to tell VA about any additional 
information or evidence that she desired VA to obtain on her 
behalf.  The January 2003 provider her with the complete text 
of 38 C.F.R. § 3.159(b)(1).  Board letters dated June 2004 
and August 2004 advised her of her right to submit additional 
evidence and/or information supportive of her claim.

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claim.  This is due to impossibility as the 
initial adjudication occurred before the passage of the VCAA.  
This de minimis notice defect has resulted in no prejudicial 
harm to the appellant.  There is no indication that any 
aspect of the VCAA compliant language that may have been 
issued post-adjudicatory has prevented the appellant from 
providing evidence necessary to substantiate her claim and/or 
affected the essential fairness of the adjudication of the 
claim.  Rather, the appellant has provided competent evidence 
of a nexus opinion in support of the claim.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment notes, and 
private medical records identified by the appellant as 
relevant to her claim on appeal.  The appellant did not 
return an authorization form allowing VA to obtain any 
additional private medical records on her behalf.  The Board 
obtained an expert medical opinion based upon review of the 
claims folder, and provided the appellant a copy of that 
report with an additional period to provide further evidence 
an/or information supportive of the claim.  The evidence and 
information of record, in its totality, provides the 
necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).  There is no 
reasonable possibility that any further assistance to the 
appellant would be capable of substantiating her claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


